DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-8, 11-12, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan (US 2016/0175869).
Regarding claim 1, Sullivan discloses a method for emitting a fluid from an aerial fluid dispersal system, said method comprising: 
emitting the fluid from a plurality of individually controlled nozzle assemblies (60) distributed across a manifold assembly (Paragraph 18, lines 18-25 and Paragraph 40), the fluid emitted from each respective nozzle assembly having a droplet size based on a differential fluid velocity between a relative air speed of the respective nozzle assembly and a velocity of the fluid exiting the respective nozzle assembly (Paragraph 14, lines 57-61, The method is concerned with ensuring uniform droplet size; Paragraph 71, line 15-20, The process encompasses optimizing droplet size and outflow rate relative to nozzle assembly speed); receiving, at a controller (34), an input associated with a desired droplet size of the fluid emitted from each respective nozzle assembly (Paragraph 45, lines 1-13); determining, by the controller, a target differential fluid velocity for each respective nozzle assembly based on the desired droplet size (Paragraphs 47, 55 and 39, lines 15-22 and Paragraph 56, lines 1-4, The flow character is compared to a desired flow character and adjusted to maintain the output flow character within a desired range); and regulating, using the controller, the velocity of the fluid through each respective nozzle assembly to produce the target differential fluid velocity from each respective nozzle assembly (Paragraphs 56-60, The flow velocity of each nozzle is regulated by the controller to remain the same or be updated, based upon detected parameters).
Regarding claim 2, Sullivan discloses the method in accordance with Claim 1, wherein regulating the velocity of the fluid through each respective nozzle assembly comprises adjusting an upstream pressure of the fluid supplied to each respective nozzle assembly (Paragraphs 27 and 37, The pressure may be regulated by sectional valves, which are upstream of the nozzle assemblies, as opposed to at individual nozzle valves).
Regarding claim 5, Sullivan discloses the method in accordance with Claim 1, wherein regulating the velocity of the fluid through each respective nozzle assembly comprises regulating an extent to which a valve assembly of each respective nozzle assembly is opened (Paragraph 37).
Regarding claim 6, Sullivan discloses the method in accordance with Claim 1 further comprising coupling a pre-orifice (72a) to one or more of the plurality of individually controlled nozzle assemblies (Figure 3) (The openings of the control valves are interpreted as pre-orifices, as they are coupled openings placed upstream of the exiting nozzle arrangements) to adjust an upstream pressure of the fluid supplied to a spray nozzle of each respective nozzle assembly based on the determined target differential fluid velocity (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; Paragraph 53).
Regarding claim 7, Sullivan discloses the method in accordance with Claim 1, wherein regulating the velocity of the fluid through each respective nozzle assembly comprises controlling an operating parameter of a valve assembly (74) of each respective nozzle assembly to adjust a flow rate of each respective nozzle assembly (Paragraph 37).
Regarding claim 8, Sullivan discloses the method in accordance with Claim 7, wherein controlling the operating parameter comprises controlling one or more of a timing, a duration, a pulse frequency, a coil current, a pilot pressure, and a duty cycle of each respective valve assembly (Paragraph 37, The frequency and duration of the opening and closing of the valve is regulated).
Regarding claim 11, Sullivan discloses an aerial fluid dispersal system comprising: 
a fluid reservoir (30) configured to hold a quantity of fluid (Paragraph 18); a manifold (32) assembly in fluid communication with said fluid reservoir (Paragraph 18, lines 14-15); a fluid pump (48) coupled in fluid communication with said fluid reservoir and said manifold assembly for generating a flow of pressurized fluid in said manifold assembly (Paragraph 30, lines 6-9); a plurality of individually controlled nozzle assemblies (60) coupled in fluid communication with said manifold assembly (Paragraph 26), each respective nozzle assembly (60) of said plurality of individually controlled nozzle assemblies configured to emit the pressurized fluid (Paragraph 26), the fluid emitted from each respective nozzle assembly having a droplet size based on a differential fluid velocity between a relative air speed of the respective nozzle assembly and a velocity of the fluid exiting the respective nozzle assembly (Paragraph 71); and a controller (34) coupled to said fluid pump and said plurality of individually controlled nozzle assemblies (Paragraph 52), said controller configured to: receive an input associated with a desired droplet size of the fluid emitted from each respective nozzle assembly; determine a target differential fluid velocity for each respective nozzle assembly based on the desired droplet size; and regulate the velocity of the fluid through each respective nozzle assembly to produce the target differential fluid velocity from each respective nozzle assembly (Paragraphs 52-53 and 60).
Regarding claim 12, Sullivan discloses the aerial fluid dispersal system in accordance with Claim 11, wherein the controller (34) is configured to adjust an upstream pressure of the fluid supplied to each respective nozzle assembly to regulate the velocity of the fluid through each respective nozzle assembly (Paragraphs 27 and 37, The pressure may be regulated by valves at each respective nozzle assembly, which are upstream of the nozzle of the nozzle outlet).
Regarding claim 15, Sullivan discloses the aerial fluid dispersal system in accordance with claim 11, wherein  the controller (34) is configured to regulate an extent to which a valve assembly of each respective nozzle assembly is opened to regulate the velocity of fluid through each respective nozzle assembly (Paragraph 37).
Regarding claim 16, Sullivan discloses the fluid dispersal system in accordance with claim 11 further comprising a pre-orifice (72a) coupled to one or more of the plurality of individually controlled nozzle assemblies (Figure 3) (The openings of the control valves are interpreted as pre-orifices, as they are coupled openings placed upstream of the exiting nozzle arrangements) and configured to adjust an upstream pressure of the fluid supplied to a spray nozzle of each respective nozzle assembly based on the target differential fluid velocity (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; Paragraph 53).
Regarding claim 17, Sullivan discloses the aerial fluid dispersal system in accordance with claim 17, wherein the controller (34) is further configured to control an operating parameter of a valve assembly (74) of each respective nozzle assembly to adjust a flow rate of each respective nozzle assembly (Paragraph 37) and regulate the velocity of the fluid through each respective nozzle assembly (Adjusting the flow rate will regulate the velocity of the fluid through the nozzle assemblies).
Regarding claim 18, Sullivan discloses the aerial fluid dispersal system in accordance with claim 17, wherein the controller (34) is configured to control the operating parameter by controlling one or more of a timing, a duration, a pulse frequency, a coil current, a pilot pressure, and a duty cycle of each respective valve assembly (Paragraph 37, The frequency and duration of the opening and closing of the valve is regulated).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 9-10, 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Grimm (US 2010/0032492).
Regarding claim 3, Sullivan discloses the method in accordance with Claim 2, but fails to disclose wherein adjusting the upstream pressure comprises controlling a pressure regulator coupled to the manifold assembly.
Sullivan discloses that the pressure is controlled by the opening and closing of the valve (Paragraph 37). Grimm discloses a device wherein a fluid pressure is controlled by a throttle valve (Paragraph 63).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan with the disclosures of Grimm, replacing the regulating opening and closing valves with throttle valves (Grimm, Paragraph 63), as the configurations would have yielded predictable results, including regulation of fluid pressure in a system where the regulating structure is not a critical element.
Regarding claim 9, Sullivan in the method in accordance with Claim 1, but fails to disclose the method including further receiving atmospheric data corresponding to at least one of wind speed, wind direction, air pressure, relative humidity, and ambient air temperature, wherein determining a target differential fluid velocity for each respective nozzle assembly based on the desired droplet size comprises determining the target differential fluid velocity for each respective nozzle assembly based on the desired droplet size and the atmospheric data.
Grimm discloses a method that includes receiving atmospheric data
corresponding to ambient air temperature (Paragraph 45, line 6), wherein determining a target differential fluid velocity for each respective nozzle assembly based on the desired droplet size comprises determining the target differential fluid velocity for each respective nozzle assembly based on the desired droplet size and the atmospheric data (Paragraph 44, An operating parameter of a system may be adjusted based upon a temperature sensor; Paragraphs 66-68, The parameter (temperature) may be input to the controller via sensor data and the desired droplet size and parameter are used to determine a flow factor, which is applied to each nozzle to provide a target differential flow rate).
It would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to include amongst the sensors, a sensor
receiving ambient air temperature (Grimm, Paragraph 45, line 6), wherein determining a target differential fluid velocity for each respective nozzle assembly based on the desired droplet size comprises determining the target differential fluid velocity for each respective nozzle assembly based on the desired droplet size and the atmospheric data (Paragraph 44, An operating parameter of a system may be adjusted based upon a temperature sensor; Paragraphs 66-68, The parameter (temperature) may be input to the controller via sensor data and the desired droplet size and parameter are used to determine a flow factor, which is applied to each nozzle to provide a target differential flow rate), as the configurations was known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including provision of flow at an optimized rate, based upon temperature conditions.
Regarding claim 10, Sullivan in view of Grimm discloses the method in accordance with claim 9, but fails to disclose wherein receiving atmospheric data comprises receiving air speed data from a respective atmospheric data device corresponding to a position of each respective nozzle assembly.
Grimm discloses a method wherein receiving atmospheric data comprises receiving air speed data from a respective atmospheric data device corresponding to a position of each respective nozzle assembly (Paragraph 12, The speed of a valve which is a part of the nozzle assembly, and is in the air is received from a device (a device must be present to provide automated input of the data); The values will be viewed as an increase or decrease in speed based upon boom position).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify  Sullivan in view of Grimm, further providing a method wherein receiving atmospheric data comprises receiving air speed data from a respective atmospheric data device corresponding to a position of each respective nozzle assembly (Paragraph 12, The speed of a valve which is a part of the nozzle assembly, and is in the air, is received from a device (a device must be present to provide automated input of the data); The values will be integrated as an increase or decrease in speed based upon boom position), in order to provide for individualized and more accurate flow control. 
Regarding claim 13, Sullivan discloses aerial fluid dispersal system in accordance with claim 12, but fails to disclose wherein the controller is configured to control a pressure regulator coupled to the manifold assembly to adjust the upstream pressure.
Sullivan discloses that the pressure is controlled by the opening and closing of the valve (Paragraph 37). Grimm discloses a device wherein a fluid pressure is controlled by a throttle valve (Paragraph 63).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan with the disclosures of Grimm, replacing the regulating opening and closing valves with throttle valves (Grimm, Paragraph 63) operated by the controller (34), as the configurations would have yielded predictable results, including regulation of fluid pressure in a system where the regulating structure is not a critical element.
Regarding claim 19, Sullivan discloses the fluid dispersal system in accordance with claim 11, but fails to disclose further comprising at least one atmospheric data device, wherein the controller is configured to receive atmospheric data from the atmospheric data device corresponding to at least one of air speed data, wind speed, wind direction, air pressure, relative humidity, and ambient air temperature,
and determine the target differential fluid velocity for each respective nozzle assembly based on the desired droplet size  and the atmospheric data.
Grimm discloses a system further comprising at least one atmospheric data device (Paragraph 45, temperature sensor), wherein the controller (Paragraph 45, lines 1-2, controller) is configured to receive atmospheric data from the atmospheric data device corresponding to ambient air temperature (Paragraph 45, line 6), and determine the target differential fluid velocity for each respective nozzle assembly based on the desired droplet size  and the atmospheric data (Paragraph 44, An operating parameter of a system may be adjusted based upon a temperature sensor; Paragraphs 66-68, The parameter (temperature) may be input to the controller via sensor data and the desired droplet size and parameter are used to determine a flow factor, which is applied to each nozzle to provide a target differential flow rate).
It would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to include amongst the sensors, at least one atmospheric data device (Grimm, Paragraph 45, temperature sensor), wherein the controller (Sullivan, 34) is configured to receive atmospheric data from the atmospheric data device corresponding to ambient air temperature (Grimm, Paragraph 45, line 6), and determine the target differential fluid velocity for each respective nozzle assembly based on the desired droplet size  and the atmospheric data (Grimm, Paragraph 44, An operating parameter of a system may be adjusted based upon a temperature sensor; Paragraphs 66-68, The parameter (temperature) may be input to the controller via sensor data and the desired droplet size and parameter are used to determine a flow factor, which is applied to each nozzle to provide a target differential flow rate), as the configurations was known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including provision of flow at an optimized rate, based upon temperature conditions.
Regarding claim 20, Sullivan in view of Grimm discloses the fluid dispersal system in accordance with claim 19, but fails to disclose further comprising a respective atmospheric data device corresponding to a position of each respective nozzle assembly, wherein the atmospheric data comprises air speed data indicative of the air speed at a respective nozzle assembly.
Grimm discloses a system further comprising a respective atmospheric data device corresponding to a position of each respective nozzle assembly, wherein the atmospheric data comprises air speed data indicative of the air speed at a respective nozzle assembly (Paragraph 12, The speed of a valve which is a part of the nozzle assembly, and is in the air, is received from a device (a device must be present to provide automated input of the data); The values will be integrated as an increase or decrease in speed based upon boom position).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify  Sullivan in view of Grimm, further a respective atmospheric data device corresponding to a position of each respective nozzle assembly, wherein the atmospheric data comprises air speed data indicative of the air speed at a respective nozzle assembly (Paragraph 12, The speed of a valve which is a part of the nozzle assembly, and is in the air, is received from a device (a device must be present to provide automated input of the data); The values will be integrated as an increase or decrease in speed based upon boom position), in order to provide for individualized and more accurate flow control. 
Claim(s) 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan
Regarding claim 4, Sullivan discloses the method in accordance with Claim 2, wherein adjusting the upstream pressure comprises increasing a pressure of the fluid supplied to each respective nozzle assembly using a pump assembly (Paragraphs 56, Controller flow parameters are updated, as necessary, in order to provide for  a desired performance; Paragraph 58, Updating flow parameters is included in determining flow settings and pump power is amongst parameters to be updated).
Sullivan fails to disclose that this process includes the use of a high pressure pump. Sullivan discloses the general condition of optimizing pump power in order to provide for a desired performance (Paragraph 58). Examiner interprets this as teaching providing a desired pressure, as pump power correlates to pump pressure.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a pump that includes a high pressure since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II.
One of ordinary skill in the art would appreciate that provision of a high power pump would be motivated by Sullivan to optimize their device to optimize pump power in order to provide for a high pressure.
Regarding claim 14, Sullivan discloses the fluid dispersal system in accordance with claim 12, wherein the controller is further configured to increase a pressure of the fluid supplied to each respective nozzle assembly using a pump (Paragraphs 56, Controller flow parameters are updated, as necessary, in order to provide for  a desired performance; Paragraph 58, Updating flow parameters is included in determining flow settings and pump power is amongst parameters to be updated).
Sullivan fails to disclose that this process includes the use of a high pressure pump. Sullivan discloses the general condition of optimizing pump power in order to provide for a desired performance (Paragraph 58). Examiner interprets this as teaching providing a desired pressure, as pump power correlates to pump pressure.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a pump that includes a high pressure since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II.
One of ordinary skill in the art would appreciate that provision of a high power pump would be motivated by Sullivan to optimize their device to optimize pump power in order to provide for a high pressure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752